 

APOLLO MEDICAL HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

Date of Adoption by the Board of Directors: April 30, 2013

 

1

 

 

 

2013 EQUITY INCENTIVE PLAN

 

1.PURPOSES OF THE PLAN

 

The purposes of the 2013 Equity Incentive Plan (the “Plan”) of Apollo Medical
Holdings, Inc., a Delaware corporation (the “Company”), are to:

 

1.1           Encourage selected employees, directors, consultants and advisers
to improve operations and increase the profitability of the Company;

 

1.2           Encourage selected employees, directors, consultants and advisers
to accept or continue employment or association with the Company or its
Affiliates (as defined below); and

 

1.3           Increase the interest of selected employees, directors,
consultants and advisers in the Company’s welfare through participation in the
growth in value of the common stock of the Company (the “Common Stock”). All
references herein to stock or shares, unless otherwise specified, shall mean the
Common Stock.

 

2.TYPES OF AWARDS; ELIGIBLE PERSONS

 

2.1           The Administrator (as defined below) may, from time to time, take
the following action, separately or in combination, under the Plan: (a) grant
“incentive stock options” (“ISOs”) intended to satisfy the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”); (b) grant “non-qualified options” (“NQOs,”
and together with ISOs, “Options”); (c) issue or sell shares of Common Stock
(“Restricted Stock”) and (d) grant stock appreciation rights (any such right
would permit the holder to receive the excess of the fair market value of Common
Stock on the exercise date over its fair market value (or a greater base value)
on the grant date (“SARs”)), either in tandem with Options or as separate and
independent grants. Any such awards may be made to employees, including
employees who are officers or directors, and to individuals described in Section
1 of the Plan who the Administrator believes have made or will make a
contribution to the Company or any Affiliate; provided, however, that only a
person who is an employee of the Company or any Affiliate at the date of the
grant of an Option is eligible to receive ISOs under the Plan.

 

2.2           For purposes of the Plan: (a) the term “Affiliate” means a parent
or subsidiary corporation as defined in the applicable provisions (currently
Section 424(e) and 424(f), respectively) of the Code; (b) the term “employee”
includes an officer or director who is an employee of the Company; (c) the term
“consultant” includes persons employed by, or otherwise affiliated with, a
consultant; and (d) the term “adviser” includes persons employed by, or
otherwise affiliated with, an adviser.

 

2.3           Except as otherwise expressly set forth in the Plan, no right or
benefit under the Plan shall be subject in any manner to anticipation,
alienation, hypothecation, or charge, and any such attempted action shall be
void. No right or benefit under the Plan shall in any manner be liable for or
subject to debts, contracts, liabilities, or torts of any optionee or any other
person except as otherwise may be expressly required by applicable law.

 

2

 

 

3.STOCK SUBJECT TO THE PLAN; MAXIMUM NUMBER OF GRANTS

 

3.1           Subject to the provisions of Section 3.2, the total number of
shares of Common Stock that may be issued as Restricted Stock or on the exercise
of Options or SARs under the Plan shall not exceed Five Million (5,000,000)
shares. The shares subject to an Option or SAR granted under the Plan that
expire, terminate or are cancelled unexercised shall become available again for
grants under the Plan. If shares of Restricted Stock awarded under the Plan are
forfeited to the Company or repurchased by the Company, the number of shares
forfeited or repurchased shall again be available under the Plan. Where the
exercise price of an Option is paid by means of the optionee’s surrender of
previously owned shares of Common Stock or the Company’s withholding of shares
otherwise issuable upon exercise of the Option as may be permitted in the Plan,
only the net number of shares issued and which remain outstanding in connection
with such exercise shall be deemed “issued” and no longer available for issuance
under the Plan. No eligible person shall be granted Options or other awards
during any twelve-month period covering more than One Million Two Hundred
Thousand (1,200,000) shares.

 

3.2           If the Common Stock is changed by reason of a stock split, reverse
stock split, stock dividend, recapitalization, combination or reclassification,
then the number and class of shares of stock subject to the Plan that may be
issued under the Plan shall be proportionately adjusted (provided that any
fractional share resulting from such adjustment shall be disregarded).

 

4.ADMINISTRATION

 

4.1           The Plan shall be administered by the Board of Directors of the
Company (the “Board”) or by a committee (the “Committee”) to which the Board has
delegated administration of the Plan (or of part thereof) (in either case, the
“Administrator”). The Board shall appoint and remove members of the Committee in
its discretion in accordance with applicable laws. At the Board’s discretion, or
if necessary in order to comply with Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or Section 162(m) of the Code, the
Committee shall, in the Board’s discretion, be comprised solely of “non-employee
directors” within the meaning of said Rule 16b-3 or “outside directors” within
the meaning of Section 162(m) of the Code. The foregoing notwithstanding, the
Administrator may delegate non-discretionary administrative duties to such
employees of the Company as it deems proper and the Board, in its absolute
discretion, may at any time and from time to time exercise any and all rights
and duties of the Administrator under this Plan.

 

3

 

 

4.2           Subject to the other provisions of the Plan, the Administrator
shall have the authority, in its discretion: (a) to grant Options and SARs and
grant or sell Restricted Stock; (b) to determine the fair market value of the
shares of Common Stock subject to Options or other awards; (c) to determine the
exercise price of Options granted, which shall be no less than the fair market
value of the Common Stock on the date of grant, the economic terms of SARs
granted, which shall provide for a benefit of the appreciation on Common Stock
over not less than the value of the Common Stock on the date of grant, or the
offering price of Restricted Stock; (d) to determine the persons to whom, and
the time or times at which, Options or SARs shall be granted or Restricted Stock
granted or sold, and the number of shares subject to each Option or SAR or the
number of shares of Restricted Stock granted or sold; (e) to construe and
interpret the terms and provisions of the Plan, of any applicable agreement and
all Options and SARs granted under the Plan, and of any Restricted Stock award
under the Plan; (f) to prescribe, amend, and rescind rules and regulations
relating to the Plan; (g) to determine the terms and provisions of each Option
and SAR granted and award of Restricted Stock (which need not be identical),
including but not limited to, the time or times at which Options and SARs shall
be exercisable or the time at which the restrictions on Restricted Stock shall
lapse; (h) with the consent of the Grantee, to rescind any award or exercise of
an Option or SAR; (i) to modify or amend the terms of any Option, SAR or
Restricted Stock (with the consent of the Grantee or holder of the Restricted
Stock if the modification or amendment is adverse to the Grantee or holder); (j)
to reduce the purchase price of Restricted Stock or exercise price of any Option
or base price of any SAR; (k) to accelerate or defer (with the consent of the
Grantee) the exercise date of any Option or SAR or the date on which the
restrictions on Restricted Stock lapse; (l) to issue shares of Restricted Stock
to an optionee in connection with the accelerated exercise of an Option by such
optionee; (m) to authorize any person to execute on behalf of the Company any
instrument evidencing the grant of an Option, SAR or award of Restricted Stock;
(n) to determine the duration and purposes of leaves of absence which may be
granted to participants without constituting a termination of their employment
for the purposes of the Plan; and (o) to make all other determinations deemed
necessary or advisable for the administration of the Plan, any applicable
agreement, Option, SAR or award of Restricted Stock.

 

4.3           All questions of interpretation, implementation, and application
of the Plan or any agreement or Option, SAR or award of Restricted Stock shall
be determined by the Administrator, which determination shall be final and
binding on all persons.

 

5.GRANTING OF OPTIONS AND SARS; AGREEMENTS

 

5.1           No Options or SARs shall be granted under the Plan after 10 years
from the date of adoption of the Plan by the Board.

 

5.2           Each Option and SAR shall be evidenced by a written agreement, in
form satisfactory to the Administrator, executed by the Company and the person
to whom such grant is made (“Grantee,” which term shall include the permitted
successors and assigns of the Grantee with respect to the Option or SAR). In the
event of a conflict between the terms or conditions of an agreement and the
terms and conditions of the Plan, the terms and conditions of the Plan shall
govern.

 

5.3           Each Option agreement shall specify whether the Option it
evidences is an NQO or an ISO, provided, however, all Options granted under the
Plan to non-employee directors, consultants and advisers of the Company are
intended to be NQOs.

 

5.4           Subject to Section 6.3.3 with respect to ISOs, the Administrator
may approve the grant of Options or SARs under the Plan to persons who are
expected to become employees, directors, consultants or advisers of the Company,
but are not employees, directors, consultants or advisers at the date of
approval, and the date of approval shall be deemed to be the date of grant
unless otherwise specified by the Administrator.

 

5.5           For purposes of the Plan, the term “employment” shall be deemed to
include service as an employee, director, consultant or adviser. For avoidance
of any doubt, a person who is in the employment of the Company is not
necessarily an “employee” for purposes of ISOs.

 

4

 

 

6.TERMS AND CONDITIONS OF OPTIONS AND SARS

 

Each Option and SAR granted under the Plan shall be subject to the terms and
conditions set forth in Section 6.1. NQOs and SARs shall also be subject to the
terms and conditions set forth in Section 6.2, but not those set forth in
Section 6.3. ISOs shall also be subject to the terms and conditions set forth in
Section 6.3, but not those set forth in Section 6.2. SARs shall be subject to
the terms and conditions of Section 6.4.

 

6.1         Terms and Conditions to Which All Options and SARs Are Subject. All
Options and SARs granted under the Plan shall be subject to the following terms
and conditions:

 

6.1.1           Changes in Capital Structure. Subject to Section 6.1.2, if the
Common Stock is changed by reason of a stock split, reverse stock split, stock
dividend, recapitalization, combination or reclassification, then the number and
class of shares of stock subject to each Option and SAR outstanding under the
Plan, and the exercise price of each outstanding Option and the base value of
SAR, shall be automatically and proportionately adjusted; provided, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments. Such adjustment, however, in any outstanding Option or SAR shall be
made without change in the total price applicable to the unexercised portion of
the Option or SAR but with a corresponding adjustment in the price for each
share covered by the unexercised portion of the Option or SAR. Any determination
by the Administrator in connection with these adjustments shall be final,
binding, and conclusive. If an adjustment under this Section 6.1.1 would result
in a fractional share interest under an option or any installment, the
Administrator’s decision as to inclusion or exclusion of that fractional share
interest shall be final, but no fractional shares of stock shall be issued under
the Plan on account of any such adjustment.

 

6.1.2           Corporate Transactions. The provisions of this Section 6.1.2
shall apply to all Options and SARs granted under this Plan unless otherwise
provided for in the stock option agreement or in a separate employment or other
agreement between the Grantee and the Company. To the extent not previously
exercised, all Options and SARs shall terminate immediately prior to the
consummation of a Corporate Transaction (as defined below) unless the
Administrator determines otherwise in its sole discretion, provided, however,
that the Administrator, in its sole discretion, may (i) permit exercise of any
Options and/or SARs prior to their termination, even if such Options and/or SARs
would not otherwise have been exercisable (provided that the Option or SAR has
not expired by its terms and that the Grantee takes all steps necessary to
exercise the Option or SAR prior to the Corporate Transaction as required by the
agreement evidencing the Option or SAR), and/or (ii) provide that all or certain
of the outstanding Options or SARs shall be assumed or an equivalent option
substituted by an applicable successor corporation or any Affiliate of the
successor corporation in the event of a Corporate Transaction. A “Corporate
Transaction” means (i) a liquidation or dissolution of the Company; (ii) a
merger or consolidation of the Company with or into another corporation or
entity (other than a merger with a wholly-owned subsidiary); or (iii) a sale of
all or substantially all of the assets of the Company in a single transaction or
a series of related transactions.

 

5

 

 

6.1.3         Time of Option or SAR Exercise. Subject to Section 5 and 6.3.4, an
Option or SAR granted under the Plan shall be exercisable (a) immediately as of
the effective date of the applicable agreement granting the Option or SAR or (b)
in accordance with a schedule or performance criteria as may be set by the
Administrator and specified in the applicable agreement. However, in no case may
an Option or SAR be exercisable until the Company and the Grantee execute a
written agreement in form and substance satisfactory to the Company.

 

6.1.4         Grant Date. The date of grant of an Option or SAR under the Plan
shall, for all purposes, be no earlier than the date on which the Board or
Administrator makes the determination granting such option, or any date
thereafter specified by the Board or Administrator in such approval and
reflected as the effective date of the applicable agreement.

 

6.1.5         Non-Transferability of Rights. Except with the express written
approval of the Administrator, which approval the Administrator is authorized to
give only with respect to NQOs and SARs, no Option or SAR granted under the Plan
shall be assignable or otherwise transferable by the Grantee except by will or
by the laws of descent and distribution. During the life of the Grantee, an
Option or SAR shall be exercisable only by the Grantee or permitted transferee.

 

6.1.6         Payment. Except as provided below, payment in full, in cash, shall
be made for all Common Stock purchased at the time written notice of exercise of
an Option is given to the Company and the proceeds of any payment shall be
considered general funds of the Company. The Administrator in its sole
discretion may include in any Option agreement, or separately approve in
connection with the exercise of any Option, any one or more of the following
additional methods of payment (provided such payment does not violate applicable
law or regulations or the rules of any securities exchange on which the
Company’s securities may be listed):

 

  (a)          Acceptance of the Grantee’s full recourse promissory note for all
or part of the Option price, payable on such terms and bearing such interest
rate as determined by the Administrator (but in no event less than the minimum
interest rate specified under the Code at which no additional interest or
original issue discount would be imputed), which promissory note may be either
secured or unsecured in such manner as the Administrator shall approve
(including, without limitation, by a security interest in the shares of the
Company);

 

  (b)          Delivery by the optionee of shares of Common Stock already owned
by the optionee for all or part of the Option price, provided the fair market
value (determined as set forth in Section 6.1.10) of such shares of Common Stock
is equal on the date of exercise to the Option price, or such portion thereof as
the optionee is authorized to pay by delivery of such stock;

 

  (c)          Through the surrender of shares of Common Stock then issuable
upon exercise of the Option, provided the fair market value (determined as set
forth in Section 6.1.10) of such shares of Common Stock is equal on the date of
exercise to the Option price, or such portion thereof as the optionee is
authorized to pay by surrender of such stock; and

 

  (d)          By means of so-called cashless exercises through a securities
broker as permitted under applicable rules and regulations of the Securities and
Exchange Commission and the Federal Reserve Board.

 

6

 

 

6.1.7         Termination of Employment. Unless otherwise provided in the
applicable agreement, if for any reason a Grantee ceases to be employed by at
least the Company or one of its Affiliates, each Option and SAR held by the
Grantee at the date of termination of employment (to the extent then
exercisable) may be exercised in whole or in part at any time (but in no event
after the Expiration Date and or the termination of the Option or SAR pursuant
to Section 6.1.2) within one year of the date of termination in the case of
termination by reason of death or disability; at the commencement of business on
the date of a termination for “cause” (as defined in the applicable agreement or
in any agreement with the Company pertaining to employment); and, in all other
cases, within 90 days of the date of termination. For purposes of this Section
6.1.7, a Grantee’s employment shall not be deemed to terminate by reason of the
Grantee’s transfer from the Company to an Affiliate, or vice versa, or sick
leave, military leave or other leave of absence approved by the Administrator,
if the period of any such leave does not exceed 90 days or, if longer, if the
Grantee’s right to reemployment by the Company or any Affiliate is guaranteed
either contractually or by statute.

 

6.1.8         Withholding and Employment Taxes. At the time of exercise and as a
condition thereto, or at such other time as the amount of such obligation
becomes determinable, the Grantee of an Option or SAR shall remit to the Company
in cash all applicable federal and state withholding and employment taxes. Such
obligation to remit may be satisfied, if authorized by the Administrator in its
sole discretion, after considering any tax, accounting and financial
consequences, by the Grantee’s (a) delivery of a promissory note in the required
amount on such terms as the Administrator deems appropriate, (b) tendering to
the Company previously owned shares of Common Stock or other securities of the
Company with a fair market value equal to the required amount, or (c) agreeing
to have shares of Common Stock (with a fair market value equal to the required
amount), which are acquired upon exercise of the Option or SAR, withheld by the
Company.

 

6.1.9         Other Provisions. Each Option and SAR granted under the Plan may
contain such other terms, provisions, and conditions not inconsistent with the
Plan as may be determined by the Administrator, and each ISO granted under the
Plan shall include such provisions and conditions as are necessary to qualify
the Option as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

6.1.10       Determination of Fair Market Value. For purposes of the Plan, Board
of Directors shall determine the fair market value of Common Stock of the
Company on the date of grant as follows:

 

  (a)          “Fair Market Value” on any given date means the value of one
share of Common Stock, determined by the Board of Directors under Treasury
Regulation Section 1.409A, using the volume weighted-average closing stock price
of the Company’s Common Stock for the trailing 30-day period. If there is no
trading volume on a given day, the mean of the high bid and low ask price will
be used as the day’s closing stock price, and the mean of the high bid and low
ask volumes will be used as the day’s volume.

 

  (b)          In the absence of an established market for the stock, the fair
market value thereof shall be determined in good faith by the Board of
Directors, with reference to the Company’s net worth, prospective earning power,
dividend-paying capacity, and other relevant factors, including the goodwill of
the Company, the economic outlook in the Company’s industry, the Company’s
position in the industry, the Company’s management, and the values of stock of
other corporations in the same or a similar line of business.

 

7

 

 

6.1.11       Option and SAR Term. Subject to Section 6.3.4, no Option or SAR
shall be exercisable more than 10 years after the date of grant, or such lesser
period of time as is set forth in the applicable agreement (the end of the
maximum exercise period stated in the agreement is referred to in the Plan as
the “Expiration Date”).

 

6.2         Terms and Conditions to Which Only NQOs and SARs Are Subject.
Options granted under the Plan which are designated as NQOs and SARs shall be
subject to the following terms and conditions:

 

6.2.1         Exercise Price. The exercise price of an NQO and the base value of
an SAR shall be the amount determined by the Administrator as specified in the
option or SAR agreement, but shall not be less than the fair market value of the
Common Stock on the date of grant (determined under Section 6.1.10).

 

6.3         Terms and Conditions to Which Only ISOs Are Subject. Options granted
under the Plan which are designated as ISOs shall be subject to the following
terms and conditions:

 

6.3.1         Exercise Price. The exercise price of an ISO shall not be less
than the fair market value (determined in accordance with Section 6.1.10) of the
stock covered by the Option at the time the Option is granted. The exercise
price of an ISO granted to any person who owns, directly or by attribution under
the Code (currently Section 424(d)), stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any Affiliate
(a “10% Stockholder”) shall in no event be less than 110% of the fair market
value (determined in accordance with Section 6.1.10) of the stock covered by the
Option at the time the Option is granted.

 

6.3.2           Disqualifying Dispositions. If stock acquired by exercise of an
ISO granted pursuant to the Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two years
from the date of grant of the Option or within one year after the issuance of
such stock on exercise of the Option), the holder of the stock immediately
before the disposition shall promptly notify the Company in writing of the date
and terms of the disposition and shall provide such other information regarding
the Option as the Company may reasonably require.

 

6.3.3           Grant Date. If an ISO is granted in anticipation of employment
as provided in Section 5.4, the Option shall be deemed granted, without further
approval, on the date the Grantee assumes the employment relationship forming
the basis for such grant, and, in addition, satisfies all requirements of the
Plan for Options granted on that date.

 

6.3.4           Term. Notwithstanding Section 6.1.11, no ISO granted to any 10%
Stockholder shall be exercisable more than five years after the date of grant.

 

6.4         Terms and Conditions Applicable Solely to SARs. In addition to the
other terms and conditions applicable to SARs in this Section 6, the holder
shall be entitled to receive on exercise of an SAR only Common Stock at a fair
market value equal to the benefit to be received by the exercise.

 

8

 

 

6.5         Manner of Exercise. A Grantee wishing to exercise an Option or SAR
shall give written notice to the Company at its principal executive office, to
the attention of the officer of the Company designated by the Administrator,
accompanied by payment of the exercise price and/or withholding taxes as
provided in Sections 6.1.6 and 6.1.8. The date the Company receives written
notice of an exercise hereunder accompanied by the applicable payment will be
considered as the date such Option or SAR was exercised. Promptly after receipt
of written notice of exercise and the applicable payments called for by this
Section 6.5, the Company shall, without stock issue or transfer taxes to the
holder or other person entitled to exercise the Option or SAR, deliver to the
holder or such other person a certificate or certificates for the requisite
number of shares of Common Stock. A holder or permitted transferee of an Option
or SAR shall not have any privileges as a stockholder with respect to any shares
of Common Stock to be issued until the date of issuance (as evidenced by the
appropriate entry on the books of the Company or a duly authorized transfer
agent) of such shares.

 

7.RESTRICTED STOCK

 

7.1         Grant or Sale of Restricted Stock.

 

7.1.1           No grants or sales of Restricted Stock shall be made under the
Plan after 10 years from the date of adoption of the Plan by the Board.

 

7.1.2           The Administrator may issue Restricted Stock under the Plan for
such consideration (including past or future services, any benefit to the
Company, and, subject to applicable law, recourse promissory notes) and such
other terms, conditions and restrictions as determined by the Administrator. The
restrictions may include restrictions concerning transferability, repurchase by
the Company and forfeiture of the shares issued, together with such other
restrictions as may be determined by the Administrator. If shares are subject to
forfeiture or repurchase by the Company, all dividends or other distributions
paid by the Company with respect to the shares may be retained by the Company
until the shares are no longer subject to forfeiture or repurchase, at which
time all accumulated amounts shall be paid to the recipient.

 

7.1.3           All Common Stock issued pursuant to this Section 7.1 shall be
subject to an agreement, which shall be executed by the Company and the
prospective recipient of the Common Stock prior to the delivery of certificates
representing such stock to the recipient. The agreement may contain any terms,
conditions, restrictions, representations and warranties required by the
Administrator. The certificates representing the shares shall bear any legends
required by the Administrator.

 

7.1.4           The Administrator may require any purchaser or grantee of
Restricted Stock to pay to the Company in cash, upon demand, amounts necessary
to satisfy any applicable federal, state or local tax withholding requirements.
If the purchaser or grantee fails to pay the amount demanded, the Administrator
may withhold that amount from other amounts payable by the Company to the
purchaser or grantee, including salary, subject to applicable law. With the
consent of the Administrator in its sole discretion, a purchaser may deliver
Common Stock to the Company to satisfy this withholding obligation.

 

9

 

 

7.2           Corporate Transactions. All restricted stock subject to forfeiture
as of the occurrence of any Corporate Transaction shall be forfeited immediately
prior to the consummation of such Corporate Transaction unless the Administrator
determines otherwise in its sole discretion. The Administrator, in its sole
discretion, may remove any restrictions as to any outstanding restricted stock.
The Administrator may, in its sole discretion, provide that all outstanding
restricted stock participate in the Corporate Transaction with an equivalent
stock substituted by an applicable successor corporation subject to the
restriction.

 

8.EMPLOYMENT OR CONSULTING RELATIONSHIP

 

Nothing in the Plan, any Option or SAR granted under the Plan, or any Restricted
Stock granted or sold under the Plan, shall interfere with or limit in any way
the right of the Company or of any of its Affiliates to terminate the employment
of any Grantee or holder of Restricted Stock or an SAR at any time, nor confer
upon any Grantee or holder of Restricted Stock or an SAR any right to continue
in the employ of, or consult with, or advise, the Company or any of its
Affiliates.

 

9.CONDITIONS UPON ISSUANCE OF SHARES

 

Notwithstanding the provisions of any Option, SAR or offer of Restricted Stock,
the Company shall have no obligation to issue shares under the Plan unless such
issuance shall be either registered or qualified under applicable securities
laws, including, without limitation, the Securities Act, or exempt from such
registration or qualification. The Company shall have no obligation to register
or qualify such issuance under the Securities Act or other securities laws.

 

10.NON-EXCLUSIVITY OF THE PLAN

 

The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.

 

11.MARKET STAND-OFF

 

Each Grantee and recipient of Restricted Stock, if so requested by the Company
or any representative of the underwriters in connection with any registration of
any securities of the Company under the Securities Act, shall not sell or
otherwise transfer any shares of Common Stock acquired upon exercise of Options
or SARs, or such Restricted Stock or receipt of Restricted Stock during a period
of up to 180 days following the effective date of a registration statement of
the Company filed under the Securities Act; provided, however, that such
restriction is applicable to all directors and officers of the Company.

 

10

 

 

12.AMENDMENTS TO PLAN

 

The Board may at any time amend, alter, suspend or discontinue the Plan. Without
the consent of a Grantee or holder of Restricted Stock, no amendment,
alteration, suspension or discontinuance may adversely affect such person’s
outstanding Option(s), SAR(s) or the terms applicable to Restricted Stock except
to conform the Plan and ISOs granted under the Plan to the requirements of
federal or other tax laws relating to ISOs. No amendment, alteration, suspension
or discontinuance to the Plan shall require stockholder approval unless (a)
stockholder approval is required to preserve incentive stock option treatment
for federal income tax purposes; (b) the Board otherwise concludes that
stockholder approval is advisable; or (c) such approval is required under the
rules of any securities exchange on which securities of the Company are
registered.

 

13.COMPLIANCE WITH CALIFORNIA CODE OF REGULATIONS.

 

13.1       Except during any period in which the grant of Options and grant or
sale of Restricted Stock under this Plan is exempt from qualification under the
California Corporate Securities Law of 1968 pursuant to any exemption other than
Section 25102(o) of such Law, the Plan, all Options granted and all Restricted
Stock granted or sold under the Plan shall comply with Sections 260.140.41,
260.140.42, 260.140.45 and 260.140.46 of Title 10 of the California Code of
Regulations, as in effect and as from time to time amended (“Title 10”),
including the following (which shall be deemed modified or amended by any
corresponding change in the applicable regulations):

 

13.1.1           At no time shall the total number of securities issuable upon
exercise of all outstanding options (excluding options, warrants and rights
excluded by Section 260.140.45) and the total number of shares provided for
under any stock bonus or similar plan or agreement of the Company exceed the 30%
limitation set forth in Section 260.140.45 of Title 10 based on the securities
of the Company which are outstanding at the time the calculation is made.

 

13.1.2           The exercise price of the Option, and the purchase price of
Restricted Stock, shall not be less than 85% (100% in the case of any person who
owns securities possessing more than 10% of the total combined voting power of
all classes of securities of the Company) of the fair market value of the stock
covered by the Option at the time the Option is granted (with fair value and
total combined voting power determined in accordance with Section 260.140.41(b)
and 260.140.42(b), as applicable, of Title 10).  

 

13.1.3           No Option shall be transferable except by will, the laws of
descent and distribution, or as permitted by Rule 701 under the Securities Act
of 1933, as amended.

 

13.1.4           If the Option is granted to an employee other than an officer,
director, manager or consultant, it shall be exercisable at the rate of at least
20% per year over five years.

 

13.1.5           If the Restricted Stock is sold to an employee other than an
officer, director, manager or consultant, any right to repurchase at the
original purchase price must lapse at the rate of at least 20% per year over
five years and the right to repurchase must be exercised for cash or
cancellation of purchase money indebtedness for the stock within 90 days of
termination of employment.

 

11

 

 

13.1.6           If the Option gives the Company the right to repurchase shares
acquired upon exercise of the Option upon termination of employment, it must
comply with Section 260.140.41 of Title 10.

 

13.1.7           The Option shall remain exercisable (to the extent the optionee
is entitled to exercise on the date of termination of employment) for at least:
(i) six months after the date of termination of employment where termination
occurs by reason of an optionee’s death or disability; or (ii) 30 days after the
date of termination of employment if termination was for any reason other than
death, disability or termination by the Company for cause (as defined in the
applicable agreement or in any agreement with the Company pertaining to
employment) (provided that in each case that the Option shall not be exercisable
after the Expiration Date).

 

13.2       Annual Financial Statements. The Company shall provide to each
Grantee financial statements of the Company at least annually.

 

14.EFFECTIVE DATE OF PLAN; DISCONTINUANCE OR TERMINATION OF PLAN

 

The Plan became effective on April 30, 2013, the date of adoption by the Board;
provided, however, that no shares of Common Stock shall be issued, and no Option
or SAR shall be exercisable, unless and until the Plan is approved by the
holders of a majority of the stockholders of the Company entitled to vote within
12 months after adoption by the Board. If any Options or SARs are so granted and
stockholder approval shall not have been obtained within 12 months of the date
of adoption of the Plan by the Board, such Options and SARs shall terminate
retroactively as of the date they were granted. The Board may at any time adopt
a resolution stating the no more awards will be granted under the Plan. The Plan
shall terminate upon the first date at which there shall not be any outstanding
Options or SARS or any outstanding Restricted Stock subject to vesting and/or
repurchase conditions following the first to occur of: (a) ten years after the
Effective Date, or (b) the date the Board adopts a resolution discontinuing the
grant of awards under the Plan.

 

12

